Citation Nr: 9906620	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a left 
clavicle fracture, currently evaluated as 20 percent 
disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.



FINDINGS OF FACT

1. The veteran is right-hand dominant.

2. The veteran's flexion, extension, and abduction of the 
left clavicle are limited to
90 degrees each.

3. The impairment of the veteran's scapula is not manifested 
by malunion, 
 nor dislocation, but is manifested by nonunion. 

4. The veteran's shoulder disability is productive of 
functional loss.


CONCLUSION OF LAW

The criteria for a rating of 30 percent rating for a left 
shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Codes 5201, 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995)Painful motion is an important factor of 
disability.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
DeLuca, 8 Vet. App. at 202, in addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion, and additional functional loss due to pain is 
demonstrated.  See also Spurgeon v. Brown, 10 Vet. App. 194 
(1997). 

Service connection for residuals of a left clavicle fracture 
was established in April 1984.  A noncompensable evaluation 
was assigned.  This rating continued in effect until it was 
increased to 20 percent disabling, effective September 1995.  
The 20 percent evaluation remains in effect.

The veteran contends that his left shoulder disability is 
more severely disabling than reflected by his 20 percent 
evaluation.  In support of this contention, he asserts that 
the extreme pain in his left shoulder has made it impossible 
to continue working and that he experiences an electrical 
shock when he moves his shoulder or head a certain way and 
numbness in the third, fourth, and fifth fingers of the left 
hand during the night.

Since the veteran initiated his claim, he has undergone three 
VA examinations.  The first, completed in November 1995, 
related that the veteran had sustained an injury to his left 
clavicle in 1969.  The veteran reported that he had no 
problems with his clavicle during the rest of service, but 
that his left clavicle was currently sore.  The examiner 
noted no swelling or deformity of the joint but did note 
decreased triceps strength on the left when the veteran 
attempted to lift a chair over his head.  In terms of range 
of motion, abduction was 165 degrees, forward elevation was 
180 degrees and external and internal rotation were normal at 
0 to 90 degrees.

At the May 1996 VA examination, the examiner again noted no 
swelling.  He also noted no deformity of the shoulder girdle 
muscles although the distal third of the clavicle was 
somewhat prominent.  The examiner also found that there was 
likelihood that there was a slight override of the proximal 
fragment over the distal fragment but there was no false 
motion and shortening was unlikely.  Finally, the examiner 
diagnosed the veteran with fracture of the clavicle with good 
healing with no wasting of the muscles.  The interosseous 
muscles of the left hand were all intact.  The veteran did 
have likely ulnar neuritis.

Finally, the veteran underwent an examination in April 1997.  
The veteran complained of pain over the scapula area.  The 
examiner found no swelling and no significant deformity of 
left shoulder, although some tenderness of the 
acromioclavicular (AC) joint was noted.  Forward flexion, 
extension, and abduction of the left shoulder were each 
limited to 90 degrees.  The veteran was diagnosed with 
fracture of the distal third of the clavicle with 
misalignment, possible rotator cuff injury, and possible AC 
separation.  The examiner further found that the range of 
motion had demonstrably declined since the last examination, 
particularly the abduction.  

The shoulder girdle muscles showed no deterioration but there 
was some tenderness of the AC area, which could indicate that 
he has some AC symptoms or some rotator cuff symptoms.  X-
rays taken at the time showed deformity of the left clavicle 
from the mid shaft probably due to well-healed comminuted 
fracture.  The impression was one of an old well-healed 
fracture involving the mid shaft of the left clavicle.

The clinical evidence also includes VA outpatient records 
dated April and October 1996 and correspondence from a VA 
physician dated March 1997.  In October, the veteran 
complained of left clavicle pain and underwent a real-time 
ultrasound of the left shoulder.  This scan found a small 
articular surface tear of the supraspinatus tendon, which did 
not appear to extend the full thickness of the tendon.  A 
minimal amount of fluid was identified within the 
subacromial-subdeltoid bursa.  The intraspinatus, 
subscapularis, and biceps tendons were intact.  In April 
1996, the veteran reported numbness and electrical shock when 
moving his neck or raising his shoulder and was diagnosed 
with degenerative joint disease of the AC.  Finally, in March 
1997, a VA physician stated that the veteran was in need of 
left shoulder surgery due to left clavicle nonunion.  

The veteran's left shoulder disability has been rated under 
Diagnostic Codes 5201 and 5203.  Preliminarily, the Board 
notes again that the veteran is right handed and that his 
injury thus affects his minor side.  Diagnostic Code 5201 
rates limitation of motion of the arm.  For the minor arm, a 
20 percent evaluation is warranted where the limitation of 
motion is either midway between side and shoulder level or 
shoulder level.  A 30 percent evaluation is warranted where 
the limitation of motion is to 25 degrees from side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5203 concerns impairment of the clavicle or 
scapula.  For the minor shoulder, a 20 percent evaluation is 
the maximum evaluation available.  A 20 percent evaluation is 
warranted where there is nonunion with loose movement or 
dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

A review of the pertinent medical evidence reflects that the 
veteran does exhibit symptoms due to his left clavicle injury 
but does not show the symptoms mention above which are 
necessary for a higher rating.  As a 20 percent evaluation is 
the maximum rating allowed under Diagnostic Code 5203, 
Diagnostic Code 5201 provides the veteran the only 
opportunity for a higher rating.  However, the veteran has 
not exhibited a limitation of motion to warrant a 30 percent 
evaluation.  His flexion, extension, and abduction are each 
90 degrees, well over the 25 degree from side standard set by 
the Diagnostic Code for a 30 percent evaluation.  

However, in reviewing the medical findings pertaining to the 
appellant's shoulder disability under Diagnostic Code 5203, 
the Board finds that this disability, when considered with 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. 
Brown, 8 Vet.App. 202, 206 (1995), as well as to 38 C.F.R. § 
4.59, produces functional disability that warrants the 30 
percent evaluation.  The veteran's shoulder is painful and 
the ultrasound mentioned above shows a small tear of the 
supraspinatus tendon.  The last VA examination found the 
veteran had experienced possible rotator cuff and/or AC 
symptomatology.  Further, recent medical correspondence shows 
that the veteran's shoulder disability is so severe as to 
warrant surgery.  Therefore, applying the provisions of 38 
C.F.R. § 4.7, a 30 percent evaluation is warranted under 
Diagnostic Code 5203.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his shoulder injury has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Although he has missed some work in the 
past and is now unemployed, there has been no evidence 
submitted that the veteran is unemployable due to this 
disability.  The VA physician did not give an opinion as to 
the employability of the veteran.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

A 30 percent evaluation is granted for residuals of a left 
clavicle injury, subject to applicable regulations governing 
the payment of monetary awards.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

- 7 -


- 7 -


